Citation Nr: 1514003	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  13-12 545	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for Type II Diabetes Mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Driever


INTRODUCTION

The Veteran served on active duty in the U. S. Navy from April 1969 to January 1971.  He subsequently served in the Naval Reserves and Army National Guard.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in support of these claims during a February 2014 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  

The Veteran also initiated an appeal of the RO's February 2013 denial of claims for service connection for posttraumatic stress disorder (PTSD) and asbestosis, but after the RO issued a Statement of the Case (SOC) in response he did not complete the steps necessary to perfect his appeal of these other claims to the Board by submitting a timely VA Form 9 (Substantive Appeal to the Board) or any other document that could be construed as meeting this additional filing requirement (meaning in addition to the Notice of Disagreement (NOD) that he earlier had filed prompting the RO to issue him an SOC).  See 38 C.F.R. § 20.200 (2014).  Consequently, these other claims are not before the Board, only instead the claims for bilateral hearing loss, tinnitus, and Type II Diabetes Mellitus.

The Veteran's records are being maintained both in a physical claims file and electronically on Virtual VA, one of VA's paperless claims processing systems.  So all future consideration of his claims must remain mindful that there are both the physical and electronic files. 

These claims require further development before being decided on appeal, therefore, they are being REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Board sincerely regrets the delay that will inevitably result from remanding, rather than immediately deciding, these claims of entitlement to service connection for bilateral hearing loss, tinnitus and Type II Diabetes Mellitus, but this additional development is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.

The Veteran claims that he developed hearing loss and tinnitus because of repeated exposure to excessively loud noise and consequent injury to his ears (acoustic trauma) while serving as a machinist mate in the engine room of the USS Albert David.  According to his hearing testimony, he had difficulty hearing during his service and immediately after, from 1971 to 1978, when he went to work in a textile mill.  He also claimed that, during an employment physical, testing confirmed he had bad hearing.  He additionally asserts that he has had tinnitus (ringing in his ears) continuously since it initially manifested during his service.  In the course of his October 2011 VA examination, he reported first experiencing tinnitus during his service, in 1968, but he served in the Navy instead from April 1969 to January 1971.  Nevertheless, during his hearing before the Board, he testified that his tinnitus had first manifested in 1971, so a bit later than initially claimed and during his service.  

The Veteran's service treatment records (STRs) show hearing difficulties even at time of enlistment, albeit greater in his right ear than left.  Service personnel records (SPRs) confirm he served in the capacity alleged, the duties of which would have exposed him to noise.  The SPRs also confirm he served on the USS Albert David, a destroyer escort, which, during his time aboard, performed fire support from the Da Nang harbor.  His service aboard this ship with this additional responsibility also likely exposed him to noise.  He did not undergo a hearing test when separating from service, however.  

The RO denied these claims for hearing loss and tinnitus on the basis that there is a report of a January 1975 enlistment examination of record (for the National Guard) showing he had normal hearing - so even after the noise exposure alleged during his earlier time in service.  Indeed and curiously, for reasons unknown, this record suggests significant improvement in his hearing since his enlistment into the Navy.  The RO attempted to obtain other records from the 1970s from his private physician, but they no longer exist and apparently therefore are unobtainable.  The Veteran testified that the textile mill where he worked beginning in 1978 closed down and that, consequently, he had not attempted to obtain copies of his yearly employment physicals.  According to his DD Form 214, which shows that he served in the Naval Reserves from January 1971 to January 1975, there is still outstanding documentation (treatment records from his time in the Reserves) that might provide information regarding his hearing acuity during that critical intervening period between the time of his service and now.

In addition, during the course of this appeal, the RO afforded the Veteran a VA examination and he obtained a medical opinion in support of his claims for service connection for hearing loss and tinnitus.  However, the report of the examination and the opinion are inadequate to decide these claims.  The VA examiner did not consider the Veteran's competent report and timeline of lay-observable hearing difficulties and ringing in his ears since service.  As well, the VA examiner did not explain the significance (or insignificance) of the seeming improvement in the Veteran's hearing acuity from 1969 to 1975 and ruled out a relationship between the Veteran's current tinnitus and service on the basis that the Veteran did not have hearing loss in 1975.  The VA examiner did not explain why the absence of hearing loss at that time necessarily translates to an absence of tinnitus at that time also.

The private physician related the Veteran's hearing loss to his in-service exposure to artillery and gunfire but did not explain the significance of the Veteran's hearing improvement from 1969 to 1975 or provide explanatory rationale for the opinion.

Additional medical comment therefore is needed given these failings in these opinions to date.

Finally, regarding his remaining claim for Type II Diabetes Mellitus, the Veteran asserts that it should be presumed he was exposed to herbicides based on his service on the USS Albert Davis, thereby entitling him to service connection for diabetes on a presumptive basis.  He contends that part of his service on this ship involved being off the coast of Da Nang and Saigon, in the harbor, which should be considered an "inland waterway" (i.e., brown water and not just instead blue water).  He claims that, twice, the ship anchored and he was permitted to go ashore.  Indeed, if he can prove that he had boots on the ground in Vietnam, meaning on the landmass, or was in an inland waterway off the coast, he would be entitled to service connection for diabetes on a presumptive basis.  

The RO verified that the USS Albert Davis served in the area alleged as a destroyer escort providing gunfire support during the Vietnam era.  The RO also verified that the Veteran served on this ship during this time period.  The RO also tried to verify that the Veteran actually went ashore, but unfortunately received a response from the Joint Services Records Research Center (JSRRC) that the ship's deck logs covering the time frame at issue fail to confirm that anyone went ashore for liberty.  

The remaining question, therefore, is whether Da Nang Harbor qualifies as an inland waterway.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that a Veteran actually stepped foot on land in Vietnam or served in the inland waterways, not just on a ship off the coast or shore of Vietnam (brown water versus blue water).  Haas v. Peake, 525 F.3d 1168 (2008) cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525) (upholding the interpretation of governing law that service in the offshore waters of Vietnam without temporary duty or visitation on land, even where the claimant was the recipient of the Vietnam Service Medal (VSM), was insufficient to warrant application of the presumption of herbicide exposure).  See also VAOPGCPREC 27-97.


A Veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id. Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).  What constitutes "inland waterways" is not defined in VA regulations; however, VA Adjudication Procedure Manual provides interpretive guidance.  The Manual indicates that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  However, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides.  Id.  The Manual does note an exception regarding Veterans who served as a coxswain.

But just last month, a panel of three judges at the higher U. S. Court of Appeals for Veterans Claims (Court/CAVC) heard oral argument on this matter.  See Gray v. McDonald, 13-3339 (U.S. Vet. App. Feb. 25, 2015).  Given the Gray case, which, depending on its disposition might benefit the Veteran, the Board is deferring a decision on his claim of entitlement to service connection for Type II Diabetes Mellitus. 

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Attempt to obtain and associate with the claims file the records concerning the Veteran's service from 1971 to 1975 in the Naval Reserves.  These additional records should include any entrance and exit examinations and treatment reports.  

2.  Upon receipt of all additional records (are sufficient indication that no other records are forthcoming), schedule the Veteran for another VA examination concerning his claims for service connection for hearing loss and tinnitus.  Provide this additional examiner access to the Veteran's physical claims file and electronic file (Virtual VA) for review and ask that he follow the instructions below. 

a) Record in detail the Veteran's history of noise exposure, hearing difficulties (prior to, during and after service), and ringing in his ears, i.e., tinnitus.

b) Confirm in a written report that the review included all pertinent documents of record, such as:  the STRs showing hearing difficulties even at entrance into the service; any Naval Reserve records obtained pursuant to the above directive; the 1975 examination for enlistment into the National Guard, showing normal hearing; SPRs showing a military occupational specialty (MOS) of machinist mate, the duties of which might have exposed the Veteran to loud noise; and the March 2013 private medical opinion linking the Veteran's hearing loss to in-service noise exposure.   

c) Acknowledging the Veteran's competent reports of hearing difficulties and ringing in his ears, offer an opinion as to whether his hearing loss and tinnitus are as likely as not the result of his active military service, including especially his reported noise exposure.  

d) Explain why the Veteran, who demonstrated hearing difficulties on entrance into the service in 1969, had significantly improved hearing in 1975, or indicate whether the accuracy of the 1969 and/or 1975 report should be questioned.  In other words, is there explanation for this seeming discrepancy?  Put another way, how do you reconcile these findings?

e) If the hearing loss is found not related to the Veteran's service (meaning not caused by his service), offer an opinion as to whether his service, including especially any noise exposure, alternatively aggravated any pre-existing hearing loss.  

f) Provide detailed rationale, with specific references to the record, for the opinions expressed. 

3.  Review the examination report to ensure it complies with the Remand directives.  If it does not, return it to the examiner for correction or all required additional information.


4.  Then readjudicate these claims in light of this and all other additional evidence.  Consider the diabetes claim in light of all new case law, including any decision issued in Gray v. McDonald, 13-3339.  For any claim that continues to be denied or that is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

